1. (
- Before the vote on Amendment 29
rapporteur. - Mr President, I just wish to clarify that this amendment should be addressed, as on our voting list, to paragraph 2(c), which is where it actually fits in properly in the text, instead of paragraph 5(e).
- After the vote on the motion for a resolution
(Standing ovation)
(Protests from the IND/DEM Group)
Ladies and gentlemen, you have voted in favour of the Reform Treaty by an overwhelming majority. This is the expression of the free will of the people you represent. I congratulate you sincerely on this convincing result. The European Parliament represents the peoples of Europe. This Treaty gives the European Union more legal capacity to act and ensures more democracy.
(Applause)
We defend Europe's common values and we will never permit those with the loudest voice to dominate the open discussion of reasons for and against. This is a free, democratic Europe. Many congratulations on this convincing result!
(Applause)
(Protests from the IND/DEM Group)
Those who demanded these roll-call votes on amendments that contain nothing but questions ought to explain to their voters how much that cost. I tell you, as surely as you sit here now, what you did will harm your reputation. I think your parents would be ashamed to see you like this.
(Applause)